 



Exhibit 10.6
CENTEX CORPORATION LONG TERM INCENTIVE PLAN
(Amended and Restated Effective January 1, 2008)
1. Objectives
     The Centex Corporation Long Term Incentive Plan (the “Plan”) is designed to
retain selected employees of Centex Corporation and all subsidiaries,
partnerships and affiliates of Centex Corporation with regard to which Centex
Corporation owns, directly or indirectly, at least 80% of the ownership interest
therein, and reward them for making significant contributions to the success of
Centex Corporation. These objectives are to be accomplished by making awards
under the Plan and thereby providing participants with a financial interest in
the growth and performance of Centex Corporation. The Plan shall not constitute
a “qualified plan” subject to the limitations of Section 401(a) of the Internal
Revenue Code of 1986, as amended, nor shall it constitute a “funded plan” for
purposes of such requirements. This Plan shall be exempt from the participation
and vesting requirements of Part 2 of Title I of ERISA, the funding requirements
of Part 3 of Title I of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), and the fiduciary requirements of Part 4 of Title I of ERISA
by reason of the exclusions afforded to plans which are unfunded and maintained
by an employer primarily for the purpose of providing deferred compensation for
a select group of highly compensated employees.
     The Plan and Awards granted hereunder are intended to comply with or be
exempt from the requirements of Code Section 409A, and shall be interpreted and
administered in a manner consistent with those intentions. Any provision of this
Plan to the contrary notwithstanding, Grandfathered Awards shall not be governed
by the provisions of this amended and restated Plan but instead shall continue
to be governed by the provisions of the Plan as in effect on December 31, 2007.
2. Definitions
     As used herein, the terms set forth below shall have the following
respective meanings:
     “Act” means the Securities Exchange Act of 1934, as amended.
     “Administrator” means the Compensation and Management Development Committee
of the Board.
     “Affiliate” means any direct or indirect subsidiary or parent of Centex
Corporation and any partnership, joint venture, limited liability company or
other business venture or entity in which Centex Corporation owns directly or
indirectly at least 80% of the ownership interest in such entity, as determined
by the Administrator in its sole and absolute discretion (such determination by
the Administrator to be conclusively established by the grant of an Award by the
Administrator to an officer or employee of such an entity); provided, however,
that any such entity shall be considered an Affiliate only if the entity would
be aggregated and treated as a single employer with Centex Corporation under
Code Section 414(b) (controlled group of corporations) or Code Section 414(c)
(group of trades or businesses under common control), as applicable.

1



--------------------------------------------------------------------------------



 



     “Award” means an award of Deferred Stock granted to a Participant pursuant
to any applicable terms, conditions and limitations as the Administrator may
establish in order to fulfill the objectives of the Plan, and does not include a
Grandfathered Award.
     “Award Agreement” means a written agreement between Centex Corporation and
a Participant that sets forth the terms, conditions and limitations applicable
to an Award.
     “Beneficiary” means such person or persons, or the trustee of an inter
vivos trust for the benefit of natural persons, designated by the Participant in
a written election filed with the Administrator as entitled to receive the
Participant’s Award(s) in the event of the Participant’s death, or if no such
election shall have been so filed, or if no designated Beneficiary survives the
Participant or can be located by the Administrator, the person or persons
entitled thereto under the last will of such deceased Participant, or if such
decedent left no will, to the legal heirs of such decedent determined in
accordance with the laws of intestate succession of the state of the decedent’s
domicile.
     “Board” means the Board of Directors of Centex Corporation as the same may
be constituted from time to time.
     “Centex Corporation” means Centex Corporation, a Nevada corporation, or any
successor thereto.
     “Change in Control” shall be deemed to have taken place if:
     (a) a third person, including a “Group” as defined in Section 13(d)(3) of
the Act, becomes the beneficial owner of Shares of Centex Corporation having 50%
or more of total number of votes that may be cast for the election of directors
of Centex Corporation; or
     (b) as a result of, or in connection with, a contested election for
directors, persons who were directors of Centex Corporation immediately before
such election shall cease to constitute a majority or the Board;
provided, however, that as to any Award under this Plan that is subject to Code
Section 409A, no “Change in Control” shall be deemed to have occurred with
respect to Section 8 unless such event constitutes an event specified in Code
Section 409A(a)(2)(A)(v) and the Treasury Regulations and other guidance
thereunder.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Code Section 409A” means Section 409A of the Code and all applicable
regulations and other guidance issued under or related to Section 409A of the
Code.
     “Company” means each of Centex Corporation and every Affiliate.

2



--------------------------------------------------------------------------------



 



     “Deferred Stock” means a right to receive at Payout the number of Shares
covered by an Award, subject to the terms of this Plan and the Award Agreement.
Deferred Stock does not represent any actual legal or beneficial interest in
Centex Corporation.
     “Disability” means a disability that entitles the Participant to benefits
under the long-term disability insurance plan or program sponsored by the
Company which covers the Participant, provided that with respect to Awards that
are subject to Code Section 409A, the Participant must also meet one of the
following conditions:
     (a) the Participant is unable to engage in any substantial gainful activity
by reason of a medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months; or
     (b) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Participant’s employing
Company.
     “Employment” means employment with a Company.
     “Expiration Date” means, as to an Award, that date which is seven years
past the Grant Date of such Award or such other period as the Administrator may
determine.
     “Fair Market Value” means, as of a particular date, (A) if Shares are
listed on a national securities exchange, the closing price per Share, as
reported on the consolidated transaction reporting system for the New York Stock
Exchange or such other national securities exchange on which Shares are listed
that is at the applicable time the principal market for the Shares, or any other
source selected by the Administrator, or, if there shall have been no such sales
so reported on that date, on the last preceding date on which such a sale was so
reported, (B) if Shares are not so listed, the mean between the closing bid and
asked price of Shares on that date, or, if there are no quotations available for
such date, on the last preceding date on which such a quotation was reported, as
reported on a recognized quotation system selected by the Administrator, or, if
not so reported, then as reported by The Pink Sheets LLC (or a similar
organization or agency succeeding to its functions of reporting prices), or
(C) at the discretion of the Administrator, the value of Shares determined in
good faith by the Administrator. Any determination of Fair Market Value shall be
consistent with Code Section 409A to the extent applicable.
     “Full Time Employee” means a person actively and regularly engaged in work
at least 40 hours a week.
     “Grandfathered Awards” means all Awards made pursuant to the Plan that were
earned and vested on or before December 31, 2004. Grandfathered Awards are
subject to the provisions of the second paragraph of Section 1.

3



--------------------------------------------------------------------------------



 



     “Grant Date” means the date an Award is made to a Participant hereunder,
which will be April 1 of the year in which such Award is made, or any other date
selected by the Administrator.
     “Participant” means an employee of a Company to whom an Award has been made
under this Plan.
     “Payout” means the distribution of vested Deferred Stock under the Plan.
     “Payout Date” means the date an Award becomes payable pursuant to
Section 8.
     “Plan” means this Centex Corporation Long Term Incentive Plan, as set forth
herein and as may be amended from time to time.
     “Share” means a share of Centex Corporation’s present twenty-five cents
($0.25) par value common stock and any share or shares of capital stock or other
securities of Centex Corporation hereafter issued or issuable upon, in respect
of or in substitution or in exchange for each present share. Such Shares may be
unissued or reacquired Shares, as the Board, in its sole and absolute
discretion, shall from time to time determine.
     “Separation from Service” means a termination of services provided by a
Participant to his or her Employer (as defined below), whether voluntarily or
involuntarily, as determined by the Administrator in accordance with Treasury
Regulation § 1.409A-1(h).  In determining whether a Participant has incurred a
Separation from Service, the following provisions shall apply:
     (a) Except as otherwise provided in this definition, a Separation from
Service will occur when the Participant has experienced a termination of
employment with the Employer.  A Participant will be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an employee or as an
independent contractor) will permanently decrease to no more than 331/3% of the
average level of bona fide services performed by the Participant (whether as an
employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).
       If a Participant is on military leave, sick leave, or other bona fide
leave of absence, the employment relationship between the Participant and the
Employer will be treated as continuing, provided that the period of the leave of
absence does not exceed 6 months, or if longer, so long as the Participant has a
right to reemployment with the Employer under an applicable statute or by
contract.  If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not have a right to
reemployment under an applicable statute or by contract, the employment
relationship will be considered to be terminated for purposes of this Plan as of
the first day immediately following the end of such 6-month period.  In applying
the provisions of this paragraph, a

4



--------------------------------------------------------------------------------



 



leave of absence will be considered a bona fide leave of absence only if there
is a reasonable expectation that the Participant will return to perform services
for the Employer.
     (b) For a Participant who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally will
not occur until the Participant has ceased providing services for the Employer
both as an employee and as an independent contractor as determined in accordance
with the provisions set forth in subparagraphs (a) and (b) of this definition,
respectively. Except as otherwise provided herein, in the case of an independent
contractor a Separation from Service will occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for the Employer, provided that the expiration of such
contract or contracts is determined by Centex Corporation to constitute a
good-faith and complete termination of the contractual relationship between the
Participant and the Employer.  If a Participant ceases providing services for an
Employer as an employee and begins providing services for such Employer as an
independent contractor, the Participant will not be considered to have
experienced a Separation from Service until the Participant has ceased providing
services for the Employer in both capacities, as determined in accordance with
the applicable provisions set forth in subparagraphs (a) and (b) of this
definition.
     Notwithstanding the foregoing provisions in this subparagraph, if a
Participant provides services for an Employer as both an employee and as a
member of the board of directors of an Employer, to the extent permitted by
Treasury Regulation § 1.409A-1(h)(5), the services provided by the Participant
as a director will not be taken into account in determining whether the
Participant has experienced a Separation from Service as an employee.
     (c) In addition, notwithstanding the provisions of this definition, where
as part of a sale or other disposition of substantial assets by an Employer to
an unrelated buyer, a participant would otherwise experience a Separation from
Service as defined above, the Employer and the buyer shall retain the discretion
to specify, and may specify, that a participant performing services for an
Employer immediately before the asset purchase transaction and providing
services to the buyer after and in connection with the asset purchase
transaction shall not experience a Separation from Service for purposes of this
Plan and the participant shall be bound by same, provided that such transaction
and the specification meet the requirements of Code Section 409A.
     (d) For purposes of this definition, “Employer” means:
     (i) The entity for whom the Participant performs services and with respect
to which the legally binding right to an Award or Payout under an Award arises;
and
     (ii) All other entities with which the entity described in subparagraph
(d)(i) of this definition would be aggregated and treated as a single employer
under Code Section 414(b) (controlled group of corporations) and Code Section
414(c) (group of trades or businesses under common control), as applicable. To
identify the

5



--------------------------------------------------------------------------------



 



group of entities described in the preceding sentence, an ownership threshold of
50% shall be used as a substitute for the 80% minimum ownership threshold that
appears in, and otherwise must be used when applying, the applicable provisions
of (A) Code Section 1563 and the regulations thereunder for determining a
controlled group of corporations under Code Section 414(b), and (B) Treasury
Regulation § 1.414(c)-2 for determining the trades or businesses that are under
common control under Code Section 414(c).
     “Specified Employee” means any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined by Centex Corporation in
accordance with Treasury Regulation § 1.409A-1(i).
     “Termination Date” means the last date on which the Participant is carried
on a Company’s payroll as an employee.
     “Vested Retirement” means the voluntary termination by a Participant who is
a Full Time Employee of all Employment at any time after the Participant is age
55 or older, completes at least 10 Years of Service and the sum of age and Years
of Service with one or more Companies equals at least 70. In no event will the
Plan’s Vested Retirement provisions apply to Awards made on or after April 1,
2006.
     “Years of Service” means the Participant’s years of employment with a
Company. A Participant shall be credited with a Year of Service on each
anniversary of the date on which he or she was first employed with a Company,
provided that the Participant continues to be employed by a Company on such
anniversary date.
3. Eligibility
     Only highly compensated employees of a Company are eligible for Awards
under this Plan, as determined in the sole discretion of the Administrator. The
Administrator shall select the Participants in the Plan from time to time as
evidenced by the grant of Awards under the Plan.
4. Plan Administration
     The Plan shall be administered by the Administrator, which shall have full
and exclusive power to interpret this Plan and to adopt such rules, regulations
and guidelines for carrying out this Plan as it may deem necessary or
appropriate in its sole discretion. The Administrator shall determine all terms
and conditions of the Awards. The Administrator may, in its discretion, after
considering tax and other potential legal implications, accelerate the vesting
or Payout of an Award, eliminate or make less restrictive any restrictions
contained in an Award Agreement, waive any restriction or other provision of
this Plan or an Award Agreement or otherwise amend or modify an Award in any
manner that is either (i) not materially adverse to the Participant holding the
Award or (ii) consented to by such Participant; provided, however, that the
Payout Date for an Award may be deferred only as provided in paragraph 8(b) of
this Plan. The Administrator may delegate to one or more employees of Centex
Corporation the performance of non-discretionary functions under this Plan,
including distributions of Payouts.

6



--------------------------------------------------------------------------------



 



5. Awards
     (a) The granting of Awards under this Plan shall be entirely discretionary,
and nothing in this Plan shall be deemed to give any employee of a Company any
right to participate in this Plan or to be granted an Award.
     (b) Awards shall be granted to Participants at such times, and subject to
paragraph 5(d) below, in such amounts as the Administrator, in its sole and
absolute discretion, shall determine. No credit for cash dividends on Deferred
Stock will be allowed (or accrued) prior to Payout.
     (c) The term of an Award shall run from the Grant Date to the Payout Date
as described in Section 8 below or forfeiture as described in Section 7 below.
     (d) The maximum number of Shares that may be awarded under this Plan,
subject to Section 13 below, is 1,110,995. As of March 31, 2006 a total of
123,379 shares were available to be awarded.
     (e) If an Award is forfeited, the number of Shares with respect to which
such Award shall not have been exercised prior to its forfeiture may again be
awarded pursuant to the provisions hereof.
6. Vesting of Awards
     (a) Unless different terms are set by the Administrator, an Award shall be
immediately 25% vested on its Grant Date and shall become vested in cumulative
25% increments on each of the first through third anniversaries of such Grant
Date, so that on the third anniversary of the Grant Date the Award will be 100%
vested; provided, however, that the Participant must be in continuous Employment
from the Grant Date through the date of the applicable anniversary in order for
the Award to vest.
     (b) A Participant’s Award shall be fully vested, irrespective of the
limitations set forth in subparagraph (a) above, in the event of (i) a Change in
Control, as provided for in Section 13 below, provided that the Participant has
been in continuous Employment from the Grant Date until the date of such Change
in Control or (ii) for Awards granted prior to April 1, 2006, Vested Retirement
of the Participant.
7. Forfeiture of Awards
     If a Participant’s Employment is terminated other than through Vested
Retirement with respect to Awards granted prior to April 1, 2006, the
Participant shall forfeit his or her Award(s) with respect to any portion that
is not vested as of such Participant’s Termination Date.
8. Payouts of Awards
     (a) Automatic Payout on Vesting Dates. Except as otherwise provided in
Section 8(b) or an Award Agreement, the Payout Date for an Award will be the
date on which the payment is no longer subject to a substantial risk of
forfeiture within the meaning of Code Section 409A;

7



--------------------------------------------------------------------------------



 



provided, however, that Payout may be made at a later date for administrative
reasons to the extent permitted by Code Section 409A; provided, further, that
the Participant shall not be permitted, directly or indirectly, to designate the
calendar year of Payout.
     (b) Deferred Payout. With the approval of the Administrator, the Payout
Date for an Award may be deferred and Payout may be made in the form of a
lump-sum payment. The Administrator may permit selected Participants to elect to
defer the Payout Date in accordance with the provisions of this Section 8(b) and
such other procedures as may be established by the Administrator. The
Administrator also may specify in an Award Agreement or the terms of the Award
that the Payout Date for an Award will be deferred. Any Award with a deferred
Payout Date, whether elected by the Participant or specified by the Award
Agreement or the terms of the Award, may be forfeited if and to the extent that
the Award Agreement or the terms of the Award so provide. Any such deferral will
be made in accordance with the following:
     (i) Initial Deferral Elections by Participants. Except as otherwise
provided in this subparagraph (b), the Participant must make a written,
irrevocable election as to deferral of the Payout Date for the Award and the
time and form of the Payout on or before the deadline established by the
Administrator, which shall be no later than:
     (A) December 31st of the calendar year preceding the calendar year during
which the Participant will commence performing the services giving rise to the
Award subject to the deferral election; or
     (B) for the first year in which the Participant becomes eligible to
participate in the Plan, 30 days after the date the Participant first becomes
eligible to participate in the Plan, provided that such an election will only be
effective with respect to the portion of the Award related to services performed
after the election.
     (ii) Initial Participant Deferral Elections for Performance-Based
Compensation. In the event that the Administrator determines that a deferral
election may be made with respect to an Award that is Performance-Based
Compensation (as defined below), an eligible Participant may make a written,
irrevocable election as to deferral of the Payout Date for the Award and the
time and form of the Payout on or before the deadline established by the
Administrator, which shall not be later than 6 months before the end of the
performance period.
     For purposes of this subparagraph, “Performance-Based Compensation” means
an Award, the amount of which, or the entitlement to which, is contingent on the
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months, as
determined by the Administrator in accordance with Treasury Regulation §
1.409A-1(e).  Performance criteria are considered preestablished if established
in writing by not later than 90 days after the commencement of the period of
service to which the criteria relates, provided that the outcome is
substantially uncertain at the time the criteria are established.

8



--------------------------------------------------------------------------------



 



     For a Participant to be eligible to make a deferral election in accordance
with this subparagraph (ii), the Participant must have performed services
continuously from the later of (A) the beginning of the performance period for
the Performance-Based Compensation or (B) the date upon which the performance
criteria with respect to the Performance-Based Compensation are established,
through the date on which the Participant makes the deferral election.  In
addition, in no event may a deferral election under this subparagraph be made
after the Performance-Based Compensation has become readily ascertainable within
the meaning of Treasury Regulation § 1.409A-2(a)(8).
     (iii) Initial Participant Deferral Elections for Fiscal Year Compensation.
In the event that the Administrator determines that a deferral election may be
made with respect to an Award that is Fiscal Year Compensation (as defined
below), the Participant may make a written, irrevocable election as to the
deferral of the Payout Date for the Award and the time and form of the Payout on
or before the deadline established by the Administrator, which shall not be
later than the close of the Employer’s fiscal year immediately preceding the
first fiscal year in which any services are performed for which the Award is
payable.  For purposes of this subparagraph (iii), the term “Fiscal Year
Compensation” means an Award relating to a period of service coextensive with
one or more consecutive fiscal years of a Company, of which no amount is paid or
payable during the fiscal year(s) constituting the period of service.
     (iv) Initial Participant Deferral Elections for Short-Term Deferrals. If a
Participant has a legally binding right to an Award under the Plan or a Payout
under an Award in a subsequent calendar year that, absent a deferral election,
would be treated as a short-term deferral within the meaning of Treasury
Regulation § 1.409A-1(b)(4) and the Administrator determines that a deferral
election may be made with respect to the Award, the Participant may make a
written, irrevocable election to defer the Payout Date for the Award in
accordance with the requirements of subparagraph (vii) of this paragraph 8(b),
applied as if the Award provided for a deferral of compensation and the
scheduled Payout Date or Dates were the date(s) the substantial risk of
forfeiture lapses. The Administrator may provide in the deferral election that
the deferred Payout Date will be payable upon a Change in Control without regard
to the five-year additional deferral requirement in subparagraph (vii) of this
Section 8(b).
     (v) Initial Participant Deferral Elections for Compensation Subject to a
Risk of Forfeiture. If a Participant has a legally binding right to an Award
under the Plan or Payout under an Award in a subsequent year and Payout of or
under the Award is subject to a forfeiture condition requiring the Participant’s
continued services for a period of at least 12 months from the date the
Participant obtains the legally binding right, the Administrator may permit the
Participant to make a written, irrevocable election to defer the Payout Date no
later than the 30th day after the Participant obtains the legally binding right,
provided that the election is made at least 12 months in advance of the earliest
date at which the forfeiture condition could lapse, as determined in accordance
with Treasury Regulation § 1.409A-2(a)(5). For purposes of this subparagraph, a
condition will not be treated as failing to require the Participant to continue
to provide services for a period of at least 12 months from

9



--------------------------------------------------------------------------------



 



the date the Participant obtains the legally binding right merely because the
condition immediately lapses upon Disability or death of the Participant or upon
a Change in Control. However, if the Participant’s Disability or death or a
Change in Control event occurs before the end of such 12-month period, a
deferral election under this subparagraph will be effective only if it would be
permissible under another subparagraph of this Section 8(b).
     (vi) Deferrals by Administrator. If an Award is made that provides for the
deferral of compensation for services performed during a Participant’s taxable
year and the Participant is not given an opportunity to elect the time or form
of Payout of such Award, the Administrator must designate the Payout Date and
the form of Payout no later than the time the Participant first has a legally
binding right to the Award or, if later, the time the Participant would be
required under this Section 8(b) to make such an election if the Participant
were provided such an election.
     (vii) Subsequent Participant Deferral Elections. Notwithstanding the
foregoing provisions of this Section 8(b), with approval of the Administrator, a
Participant may elect to further delay the Payout Date for an Award or change
the form of Payout if:
     (A) the election will not take effect until at least 12 months after the
date on which the election is made;
     (B) for any Payout not made on account of death or Disability, the Payout
Date is deferred for a period of not less than five years from the date Payout
would otherwise have been paid and not later than the Expiration Date; and
     (C) any election related to a Payout to be made at a specified time or
pursuant to a fixed schedule must be made not less than 12 months before the
Payout Date is scheduled to occur.
Notwithstanding the foregoing or any other provision of this Plan to the
contrary, the Administrator may permit Participants to make new payment
elections on or before December 31, 2008, with respect to the time and/or form
of payment in respect of an Award, provided that the election applies only to
amounts that would not otherwise be payable in year the election is made and
does not cause an amount to be paid in the year the election is made that would
not otherwise be payable in that year.
     (viii) Acceleration of Payout. Notwithstanding any provision of this Plan,
an Award Agreement or a deferral election to the contrary, the Administrator, in
its discretion, may accelerate Payout of an Award in accordance with the
provisions of Treasury Regulation § 1.409A-3(j)(4)(ii) through (xiv).
     (ix) Delay of Payout. Notwithstanding any provision of this Plan, an Award
Agreement or a deferral election to the contrary, Payout of an Award may be
delayed by the Administrator under the circumstances described in Treasury
Regulation § 1.409A-2(b)(7), provided that the Administrator treats all Payouts
to similarly situated Participants on a reasonably consistent basis.

10



--------------------------------------------------------------------------------



 



     (c) Permissible Payment Events/Times. The Administrator may specify any one
or more of the following as an event upon or a time at which the Payout Date for
the vested portion of an Award may occur pursuant to a deferral election under
Section 8(b): (i) Separation from Service, (ii) Disability, (iii) death, (iv) a
specified date or pursuant to a fixed schedule, or (v) a Change in Control. The
Administrator may provide for a Payout Date upon the earliest or latest of more
than one such event or time. Notwithstanding the foregoing, the Payout Date may
not occur later than the Expiration Date.
9. Time and Form of Payout
     As soon as practicable following a determination that Payout of a
Participant’s Award shall be made as described in Section 8, but not later than
five business days after the required Payout Date, Centex Corporation shall make
a Payout to the Participant; provided, however, that Payout may be made at a
later date for administrative reasons to the extent permitted by Code
Section 409A; provided, further, that the Participant shall not be permitted,
directly or indirectly, to designate the calendar year of Payout. Payouts shall
be made in Shares except that no fractional shares will be issued and in lieu
thereof cash will be paid to the Participant.
     Any provision of the Plan to the contrary notwithstanding, if an Award
provides for a deferral of compensation under Code Section 409A and the
Participant is a Specified Employee as of the date of his or her Separation from
Service, no Payout on account of the Participant’s Separation from Service may
be made with respect to such Participant before the date that is six months
after the Participant’s Separation from Service (or, if earlier than the end of
the six-month period, the date of the Participant’s death). In such case, any
Payout that would be made within such six-month period will be accumulated and
paid in a single lump sum on the earliest business day that complies with the
requirements of Code Section 409A.
10. Delivery of Share Certificates
     As promptly as may be administratively practicable following a Payout,
Centex Corporation shall make delivery of one or more Share certificates, and,
at the election of the Participant, either by delivery of a physical certificate
or an electronic transfer to a broker, for the appropriate number of Shares.
11. Tax Withholding
     Centex Corporation shall deduct applicable taxes with respect to any Award
or Payout and withhold, at the time of vesting, Award or Payout, as appropriate,
a number of Shares, based on the Fair Market Value on such date, for payment of
taxes required by law.
12. Non-Assignability
     Unless otherwise determined by the Administrator, no Award or Payout or any
other benefit under this Plan shall be assignable or otherwise transferable
except to a Beneficiary or by will, the laws of descent and distribution or a
domestic relations order. The Administrator may prescribe

11



--------------------------------------------------------------------------------



 



other restrictions on transfer. Any attempted assignment of an Award or any
other benefit under this Plan in violation of this Section 12 shall be null and
void.
13. Changes in Shares and Certain Corporate Transactions
     (a) In the event of any subdivision or consolidation of outstanding Shares,
declaration of a dividend payable in Shares or other stock split, then (i) the
number of Shares available for Awards under this Plan, and (ii) the number of
Shares covered by outstanding Awards, shall each be proportionately adjusted by
the Board as appropriate to reflect such transaction. In the event of any other
recapitalization or capital reorganization of the Centex Corporation, any
consolidation or merger of the Centex Corporation with another corporation or
entity, the adoption by the Centex Corporation of any plan of exchange affecting
Shares or any distribution to holders of Shares of securities or property (other
than normal cash dividends or dividends payable in Shares), the Board shall make
appropriate adjustments to (i) the number of Shares available for Awards under
this Plan, and (ii) the number of Shares covered by outstanding Deferred Awards,
to reflect such transaction; provided that such adjustment under (ii) shall only
be such as are necessary to maintain the proportionate interest of the holders
of the Awards and preserve, without increasing, the value of such Awards.
     Except as is otherwise expressly provided herein, the issuance by Centex
Corporation of shares of its capital stock of any class, or securities
convertible into shares of capital stock of any class, either in connection with
a direct sale or upon the exercise of rights or warrants to subscribe therefor,
or upon conversion of shares or obligations of Centex Corporation convertible
into such shares or other securities, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number of Shares then subject
to outstanding Awards granted under the Plan. Furthermore, the presence of
outstanding Awards granted under the Plan shall not affect in any manner the
right or power of Centex Corporation to make, authorize or consummate (i) any or
all adjustments, recapitalizations, reorganizations or other changes in Centex
Corporation’s capital structure or its business, including the issuance of
capital stock; (ii) any merger or consolidation of Centex Corporation; (iii) any
issuance by Centex Corporation of debt securities or preferred or preference
stock which would rank above the Shares subject to outstanding Awards granted
under the Plan; (iv) the dissolution or liquidation of Centex Corporation;
(v) any sale, transfer or assignment of all or any part of the assets or
business of Centex Corporation; or (vi) any other corporate act or proceeding,
whether of a similar character or otherwise.
     (b) Notwithstanding anything to the contrary above, a dissolution or
liquidation of Centex Corporation, a merger (other than a merger effecting a
reincorporation of Centex Corporation in another state) or consolidation in
which Centex Corporation is not the surviving corporation (or survives only as a
subsidiary of another corporation in a transaction in which the stockholders of
the parent of Centex Corporation and their proportionate interests therein
immediately after the transaction are not substantially identical to the
stockholders of Centex Corporation and their proportionate interests therein
immediately prior to the transaction), a transaction in which another
corporation becomes the owner of 50% or more of the total combined voting power
of all classes of stock of Centex Corporation, or a Change in Control shall
cause every Award then outstanding to become fully vested immediately prior to
such dissolution, liquidation,

12



--------------------------------------------------------------------------------



 



merger, consolidation, transaction, or Change in Control event, without regard
to the determination as to the periods and installments of vesting contained in
the Agreements if (and only if) such Awards have not at that time expired or
been terminated. Payout of Awards that vest under this Section 13(b) shall be
made in accordance with Sections 8 and 9 of this Plan. Notwithstanding the
foregoing provisions of this paragraph, in the event of such dissolution,
liquidation, merger, consolidation, transaction, or Change in Control, the Board
may completely satisfy all obligations of Centex Corporation and its Affiliates
with respect to any Award that is not subject to Code Section 409A and
outstanding on the date of such event by delivering to the Participant cash in
an amount equal to the Fair Market Value of such Shares on the date of such
event, such payment to be made within a reasonable time but no later than
60 days after such event; provided, however, that this sentence shall apply only
if a Payout Date occurs upon a Change in Control with respect to a Participant
in accordance with Section 8.
14. Plan Year
     The Plan, as amended and restated, shall be effective as of October 1, 2001
and will continue in effect until the Administrator terminates the same. The
Plan year will be April 1 through March 31 while this Plan is in effect.
15. Requirements of Law
     Notwithstanding anything herein to the contrary, Centex Corporation shall
not be required to issue Shares under any Award if the issuance thereof would
constitute a violation by the Participant or Centex Corporation of any
provisions of any law or regulation of any governmental authority or any
national securities exchange; and as a condition of any issuance of Shares under
any Award, Centex Corporation may require such agreements or undertakings, if
any, as Centex Corporation may deem necessary or advisable to ensure compliance
with any such law or regulation.
16. Amendment, Suspension or Termination
     The Board may amend, suspend or terminate the Plan at any time for the
purpose of meeting or addressing any changes in legal requirements or for any
other purpose permitted by law, except that no amendment, suspension or
termination shall be made that would impair the rights of any Participant as to
a vested Award previously granted to such Participant without his or her written
consent.
17. Unfunded Plan
     This Plan shall be unfunded. Although bookkeeping accounts may be
established with respect to Participants representing Awards, any such accounts
shall be used merely as a bookkeeping convenience. Centex Corporation shall not
be required to segregate any assets that may at any time be represented by
Awards, nor shall this Plan be construed as providing for such segregation, nor
shall Centex Corporation, the Board or the Administrator (or any delegate
thereof) be deemed to be a trustee of any Awards to be granted under this Plan.
Any liability or obligation of Centex Corporation to any Participant with
respect to a grant of Awards under this Plan shall be based solely upon any
contractual obligations that may be created under this Plan, and no such

13



--------------------------------------------------------------------------------



 



liability or obligation of Centex Corporation shall be deemed to be secured by
any pledge or other encumbrance on any property of Centex Corporation. None of
Centex Corporation or any other Company, the Board or the Administrator (or any
delegate thereof) shall be required to give any security or bond for the
performance of any obligation that may be created by this Plan.
     Notwithstanding the foregoing, upon the occurrence of a Change in Control,
each Company whose employees are Participants with respect to whom a Payout Date
does not occur as a result of the Change in Control with respect to any
outstanding Awards shall, as soon as possible, but in no event longer than
15 days following the Change in Control, make an irrevocable contribution to a
trust established by Centex Corporation in an amount sufficient to fully pay the
entire benefit to which each such Participant employed by such Company would be
entitled pursuant to the terms of this Plan as of the date on which such Change
in Control occurs. In its sole discretion, Centex Corporation may establish such
a trust at any time prior to a Change in Control and may make contributions to
such trust in Shares or in cash which would be used to acquire Shares to
transfer to such Participant. Any such trust shall be designed to assist Centex
Corporation in satisfying its obligations under this Plan; but it shall remain
subject to the claims of its creditors.
18. No Employment Guaranteed
     No provision of this Plan or any Award Agreement hereunder shall confer any
right upon any employee to continued employment with a Company.
19. No Stockholder Rights
     A Participant shall have no rights as a holder of Shares with respect to
Awards granted hereunder. In particular, no Award shall entitle a Participant to
be considered a holder of Shares or to have any rights to dividends or other
distributions made to holders of Shares prior to the Payout of such Award.
20. Governing Law
     This Plan and all determinations made and actions taken pursuant hereto, to
the extent not otherwise governed by mandatory provisions of the Act or other
securities laws of the United States, shall be governed by and construed in
accordance with the laws of the State of Texas, without reference to any
conflicts of law principles thereof that would require the application of the
laws of another jurisdiction.
21. Indemnification
     Neither the members of the Board, any member of the Compensation and
Management Development Committee, acting in the capacity of Administrator, nor
any delegates of the Administrator, shall be liable for any act, omission or
determination taken or made in good faith with respect to the Plan or any Award
granted under it, and the members of the Board and the Compensation and Stock
Option Committee (or its delegate) shall be entitled to indemnification and
reimbursement by Centex Corporation in respect of any claim, loss, damage or
expense (including

14



--------------------------------------------------------------------------------



 



counsel fees) arising therefrom to the full extent permitted by law and under
any directors and officers liability or similar insurance coverage that may be
in effect from time to time.
22. Release
     Any issuance or transfer of Shares to a Participant or to his legal
representative, heir, legatee or distributee in accordance with the provisions
hereof shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Board or Administrator may require any Participant
or legal representative, heir, legatee or distributee, as a condition precedent
to such payment, to execute a release and receipt therefor in such form as it
shall determine.

15